Citation Nr: 9932904	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right knee disability.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated 20 percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1959 to 
January 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Houston Regional Office (RO) rating decisions which in April 
1997 granted service connection for right knee disability, 
assigning it a 20 percent rating, and in March 1998 denied a 
rating in excess of 20 percent for the service-connected left 
knee disability.  In August 1998, the case was remanded to 
the RO for additional development of the evidence.

By April 1997 rating decision, the RO denied the veteran's 
claim of a compensable rating for the service-connected right 
knee scarring.  Timely notice of disagreement regarding that 
matter was received by the RO in April 1998, and a statement 
of the case was issued in January 1999.  A timely substantive 
appeal was not filed by the veteran, and the issue of an 
increased (compensable) rating for right knee scarring is not 
now in appellate status.  38 U.S.C.A. § 7105 (West 1991). 


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
associated with arthritis and instability, and is productive 
of pain, discomfort, crepitus, tenderness, and reduced range 
of motion; overall, the disability is productive or moderate 
to severe impairment.

2.  His service-connected left knee disability is associated 
with arthritis and instability, and is productive of pain, 
discomfort, crepitus, tenderness, and reduced range motion; 
overall, the disability is productive of moderate to severe 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1999).  

2.  The veteran's right knee arthritis warrants a separate 10 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

3.  The criteria for a rating greater than 20 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1999).  

4.  The veteran's left knee arthritis warrants a separate 10 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  His claim of an 
initial rating in excess of 20 percent for the service-
connected right knee disability is well grounded, as it stems 
from the rating initially assigned by the RO following the 
April 1997 grant of service connection for that disability.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  His claim of a 
rating in excess of 20 percent for the service-connected left 
knee disability is well grounded based on his assertion that 
disability associated therewith has increased in severity.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).

Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the veteran's claims; 
thus, the duty to assist has been satisfied in this case.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase (as is the case with 
regard to the service-connected right knee disability).  
Fenderson v. West, 12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue (as is 
the case with regard to the veteran's left knee disability), 
the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for left knee disability was initially 
granted by RO rating decision in August 1962, and a 20 
percent rating was assigned.  That decision was based on the 
veteran's service medical records showing that the disability 
had its onset as a result of his in-service involvement in a 
motor vehicle accident, and May 1962 VA medical examination 
report diagnosing left knee traumatic arthritis, muscle 
atrophy, and limitation of motion.  

Service connection for right knee disability was granted by 
RO rating decision in April 1997, and a 20 percent evaluation 
was assigned.  That decision was based on clinical evidence 
demonstrating that the disability developed as a result of 
the service-connected left knee disability.

On VA medical examination in July 1967, the veteran indicated 
that he experienced stiffness and pain involving the knees.  
On examination, there was no evidence of effusion, 
instability, or atrophy, but motion of the knees was 
productive of crepitus.  Bilateral traumatic arthritis and 
chondromalacia patella were diagnosed.

Medical records from W. Alani, M.D., from May to September 
1995 reveal treatment associated with the veteran's bilateral 
knee disabilities.  A May 1995 magnetic resonance imaging 
(MRI) study of the knees revealed joint effusion and 
degenerative changes in the right knee, but the left knee 
study was normal.  Later in May 1995, right knee arthroscopy 
with partial medial meniscectomy and chondroplasty of the 
medial lateral compartment and patellofemoral joint was 
performed; post-operatively, severe degenerative arthritis 
and medial meniscus tear of the right knee were diagnosed.  
During treatment, he indicated that he experienced gradually 
increasing pain, discomfort, instability, and reduced range 
of motion involving the knees.  

On VA orthopedic examination in August 1996, the veteran 
indicated that he experienced bilateral knee pain, crepitus, 
giving way, and right knee swelling, but he denied 
experiencing locking of the knees.  On examination, he walked 
with a limp favoring both knees; there was evidence of left 
but not right knee effusion, and tenderness and crepitus 
involving both knees; range of motion was 0-100 degrees on 
the right and 0-150 on the left (there was no extension lag 
or hyperextension); straight leg raising was negative, 
bilaterally.  X-ray study of the knees revealed post 
traumatic osteoarthritis, bilaterally.  Moderate post 
traumatic osteoarthritis, bilaterally, was diagnosed.

In February 1998, Dr. Alani indicated that the veteran had 
significant degenerative and post traumatic arthritis 
involving the left knee (productive of pain and swelling), 
that the severity of disability was expected to gradually 
deteriorate, and that he would have to undergo a total knee 
replacement in the future.  

On VA orthopedic examination in November 1998, the veteran 
indicated that he experienced significant pain and discomfort 
involving both knees (noting that right knee pain was more 
severe than the left), gradually increasing in severity over 
time and intensifying on physical activity.  He indicated 
that arthroscopic surgery for the right knee was performed in 
the past, but it afforded him little relief.  On examination 
of the right knee, there was evidence of medial and lateral 
joint line tenderness, tenderness at the anterior pole of the 
patella, and crepitus, but there was "no" Lachman, anterior 
or posterior drawer, pivot, or McMurray's; range of motion of 
the knee was 0-110 degrees.  Examination of the left knee 
revealed crepitus in the patellofemoral joint, medial and 
lateral joint line tenderness, and tenderness at the anterior 
margin of the patella; there was "no" Lachman, anterior or 
posterior drawer, pivot, or McMurray's; range of motion was 
3-98 degrees.  Degenerative arthritis of both knees was 
diagnosed.  The examiner indicated that the knee 
symptomatology continued to cause the veteran more problems 
and, due to his activities, he was moderately to severely 
symptomatic (depending on use).

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in rating 
residual disability include less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
pain on movement, swelling, deformity or atrophy from disuse 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.

Currently, the veteran's service-connected right knee 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, impairment of a knee, and a 20 percent rating is 
assigned consistent with evidence of moderate recurrent 
subluxation or lateral instability.  If recurrent subluxation 
or lateral instability is severe, a 30 percent rating will be 
assigned under the same Diagnostic Code.  

Based on the foregoing, the Board finds that the evidence 
supports separate 10 and 20 percent ratings for the veteran's 
service-connected right knee disability under Diagnostic 
Codes 5003 and 5257, respectively.  See Esteban, 6 Vet. 
App. 259 (1994); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  In particular, his right knee symptomatology, as 
discussed more fully above, consists of pain, tenderness, 
discomfort, instability, crepitus, and reduced range of 
motion (0-110 degrees).  However, there is no evidence of 
weakness, muscle atrophy, or effusion.  Overall, on 
consideration of both subjective complaints of pain and 
objective manifestations associated therewith, the veteran's 
service-connected right knee disablement amounts to no more 
than "moderate" knee impairment under Diagnostic Code 5257.

However, the Board is of the opinion that an additional 10 
percent rating is warranted for the veteran's service-
connected right knee disability under Diagnostic Code 5003, 
as arthritis involving the knee was shown by X-ray studies of 
record, as discussed above.  As indicated on VA orthopedic 
examination in November 1998, the range of motion of the 
right knee is 0 to 110 degrees, showing slight impairment 
(which is noncompensable under Diagnostic Codes 5260 or 
5261).  See 38 C.F.R. § 4.71, Plate II (1999).  

With regard to the service-connected left knee disability, it 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, and a 20 percent evaluation is assigned consistent 
with evidence of moderate recurrent subluxation or lateral 
instability.  As discussed above, a 30 percent evaluation 
will be assigned under Code 5257 if recurrent subluxation or 
lateral instability is severe.

Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports separate 10 and 20 
percent ratings for the veteran's service-connected left knee 
disability under Diagnostic Codes 5003 and 5257, 
respectively.  See Esteban, 6 Vet. App. 259 (1994); VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997).  His left knee disability 
is productive of instability, pain, tenderness, discomfort, 
and crepitus; range of motion of the knee is 3-98 degrees.  
However, there is no evidence of weakness or muscle atrophy.  
Overall, on consideration of both subjective complaints of 
pain and objective manifestations associated with the left 
knee disability, the severity of his disability amounts to no 
more than "moderate" impairment under Diagnostic Code 5257.

The Board is of the opinion that an additional 10 percent 
rating is warranted for the veteran's service-connected left 
knee disability under Diagnostic Code 5003, as arthritis 
involving that knee is shown by X-ray evidence.  As indicated 
on VA orthopedic examination in November 1998, the range of 
motion of the left knee is 3 to 98 degrees, showing slight 
impairment (which is noncompensable under Diagnostic Codes 
5260 or 5261).  See 38 C.F.R. § 4.71, Plate II.

The clinical evidence of record, as discussed above, does not 
reveal the presence of malunion of the femur with marked knee 
disability, ankylosis of the knee, or malunion of the tibia 
and fibula with marked knee disability; an evaluation of the 
veteran's service-connected right or left knee disabilities 
under Diagnostic Codes 5255, 5256 or 5262, respectively, is 
therefore wholly inappropriate in this case. 

Finally, with regard to the service-connected disabilities 
involving each of the veteran's knees, the Board notes that 
the VA examiner opined in November 1998, that each disability 
was productive of moderate to severe impairment, depending on 
the level of use; as discussed above, severe knee impairment 
warrants a 30 percent evaluation under Diagnostic Code 5257.  
However, the examiner's November 1998 opinion regarding the 
severity of the service-connected knee disabilities was 
clearly based on consideration of all manifestations 
associated therewith, including pain, instability, arthritis, 
and impairment of the range of motion.  As impairment of the 
range of motion (with associated pain) due to arthritis is 
now assigned a separate disability rating under Diagnostic 
Code 5003, assignment of a 30 percent rating under Code 5257 
would be necessarily based on consideration of pain and 
impairment of motion; in this case, this would violate the 
anti-pyramiding provision of 38 C.F.R. § 4.14 discussed 
above.

The evidence of record does not reveal that the veteran's 
service-connected right and/or left knee disabilities cause 
him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1).  He has not received 
regular outpatient medical treatment for his disabilities, 
and is not shown to have required frequent periods of 
hospitalization due to service-connected disability (the 
Board notes that he underwent only one surgical procedure for 
the service-connected right knee disability in May 1995).  
Although the entirety of the evidence indicates that he 
experiences functional impairment associated with the knee 
disabilities, there is no indication that such disabilities 
currently cause him exceptional hardship in an employment 
setting.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an unusual disability picture associated with the 
pertinent disabilities, application of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria, is 
inappropriate.


	(CONTINUED ON NEXT PAGE)





ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee disability, subject to the law 
and regulations governing the payment of monetary awards.

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's left knee disability, subject to the law 
and regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

